
	
		I
		111th CONGRESS
		1st Session
		H. R. 478
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Jordan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the Inspector General Act of 1978 to require
		  annual reviews by Inspectors General of the operations, efficiency, and
		  effectiveness of Federal programs.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Agency Performance Review and
			 Efficiency Act.
		2.Annual Inspector
			 General performance reviews of Federal programs and agencies
			(a)Principal
			 dutySection 4 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)by redesignating
			 subsections (a), (b), (c), and (d) as subsections (b), (c), (d), and (e),
			 respectively;
				(2)by inserting
			 before subsection (b) (as so redesignated) the following new subsection:
					
						(a)It shall be the principal duty and
				responsibility of each Inspector General, with respect to the establishment
				within which his Office is established, to review annually the operations,
				efficiency, and effectiveness of all Federal programs within such establishment
				and submit to the Congress and the President not later than September 1 of each
				year recommendations, accompanied by proposed legislation, on whether an
				abolishment, reorganization, consolidation, or transfer of existing Federal
				programs and agencies is necessary—
							(1)to reduce Federal expenditures;
							(2)to increase efficiency of government
				operations;
							(3)to eliminate overlap and duplication in
				Federal programs and offices;
							(4)to abolish agencies or programs that no
				longer serve an important governmental purpose; and
							(5)to identify reductions in amounts of
				discretionary budget authority or direct spending that can be dedicated to
				Federal deficit reduction.
							;
				and
				(3)in subsection
			 (c)(1) (as so redesignated), by striking (a)(1) and inserting
			 (b)(1).
				(b)Conforming
			 amendmentsThe Inspector General Act of 1978 (5 U.S.C. App.) is
			 further amended—
				(1)in section 8(d),
			 by striking section 4(d) and inserting section
			 4(e); and
				(2)in section
			 8D(k)(2)(A), by striking section 4(d) and inserting
			 section 4(e).
				
